Citation Nr: 0428781	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated at 10 percent.

2.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.

In May 2003, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran's travel Board testimony reveals his contention 
that the June 2002 VA examination was inadequate for rating 
purposes.  Testimony also indicates the service-connected 
disabilities on appeal have worsened since the June 2002 VA 
examination.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995) (another VA examination is required when disability in 
question has undergone an increase in severity since the time 
of the last VA examination).  

Regarding the veteran's lumbar strain, the veteran testified 
that his physicians have suggested bedrest and that personnel 
at the emergency room at that hospital have suggested that 
the veteran stay off his feet.  The veteran testified that 
the pain radiates up to his shoulders and neck and down his 
legs and sides to his ankles.  In addition, the veteran 
essentially stated that depending on the activity being 
performed, he experiences shaking and quivering of his back 
muscles once or twice a week for approximately an hour's 
duration.  The veteran testified that, on average, he misses 
about four days a month and seeks treatment at the emergency 
room 10 to 20 times per year.  

Regarding the veteran's hiatal hernia, the veteran testified 
that he takes Prilosec for his stomach and that he is on a 
restricted diet.  He experiences stomach pains and burning.  
The veteran testified that he is unable to vomit due to the 
esophagus wrap that was performed in 1981.  He also testified 
that he experiences pain in his left arm/shoulder area.  In 
addition, the veteran testified that he experiences 
regurgitation if he bends over or lies down or does anything 
strenuous within an hour of eating.  The veteran testified 
that he experiences these symptoms three or four times a week

In light of the veteran's contention that his service-
connected disabilities have increased in severity and his 
representative's request for new examinations, further 
development is in order.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the notice requirements 
of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) have been met.

2.  Arrange for an orthopedic examination 
to determine the nature and severity of 
the veteran's lumbar strain.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. The veteran's claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the entire record and 
examination of the veteran, the examiner 
should:

(a) describe the manifestations of the 
veteran's lumbar strain in accordance 
with pertinent former and revised 
criteria for rating that disorder.  
Specifically, the examiner should state 
the total duration of incapacitating 
episodes, if any, over the past 12 months 
(an "incapacitating episode" being a 
period of acute signs and symptoms due to 
lumbosacral strain that requires bed rest 
prescribed by and treatment by a 
physician).  The examiner should annotate 
the report as to the range of motion, in 
degrees, of the low back.  

(b) The examiner should also provide 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups; to 
the extent possible, he/she should 
express such functional loss in terms of 
additional degrees of limited motion.  
All examination findings, together with 
the complete rationale for the comments 
expressed.   

3.  Arrange for an appropriate medical 
examination to determine the severity of 
the veteran's hiatal hernia.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. The veteran's claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the entire record and 
examination of the veteran, the examiner 
should 

(a) report findings as to the presence or 
absence of persistently recurrent 
epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment of 
health. 

(b) report findings as to the presence or 
absence of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

4.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


